         Case 3:19-cv-01025-WHO Document 8 Filed 03/26/19 Page 1 of 7



                                                                                filed
1    Erik Estavillo

2
     3284 Cortese Circle                                                        mar 26 2019(\
     San Jose, CA.95127
     (408)593-1226
3
     Webbbnet@aol.com                                                              JOSE OFFICE
4

5
                                      UNITED STATES DISTRICT COURT
6
                                 NORTHERN DISTRICT OF CALIFORNIA
7
                                               SAN JOSE DIVISION
8

9

10                                                                Case No.: 19-cv-01025-SVK
      Erik Estavillo,
11
                        Plaintiff,
12                                                                COMPLAINT(Amended)
              V.

13                                                                JURY TRIAL DEMANDED

14    Behaviour Interactive (creators of Dead by
      Daylight), Valve Corporation (of Steam                      Judge: Honorable Susan van Kleuen
15
      Software)                                                   Date Action filed: Feb. 25, 2019
16
                        Defendants.
17

18
         1. JURISDICTION:
19

20       This court has jurisdiction over this complaint because it arises under the laws of the United
21   States. More specifically, it arises under and involves the Americans With Disabilities Act
22
     (ADA), which is a well known federal law and with which the plaintiff officially suffers from a
23
      number of debilitating disabilities, both mental and physical, including but not limited to Major
24
      Depression, Obsessive Compulsive Disorder(CCD),Panic Disorder, and Crohn's Disease;
25

26
      which has resulted in the plaintiff receiving disability payments from the Social Security

27    Administration. Furthermore, both defendants reside outside of state lines, implementing
28
      Diversity requirements. Valve Corporation is located in Bellevue, Washington State. As where
                                     COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                              PLAINTIFF'S REQUEST FOR PRODUCTION OF DOCUMENTS(SET ONE)
                                                          - 1 -
Case 3:19-cv-01025-WHO Document 8 Filed 03/26/19 Page 2 of 7
Case 3:19-cv-01025-WHO Document 8 Filed 03/26/19 Page 3 of 7
Case 3:19-cv-01025-WHO Document 8 Filed 03/26/19 Page 4 of 7
Case 3:19-cv-01025-WHO Document 8 Filed 03/26/19 Page 5 of 7
Case 3:19-cv-01025-WHO Document 8 Filed 03/26/19 Page 6 of 7
Case 3:19-cv-01025-WHO Document 8 Filed 03/26/19 Page 7 of 7
